Citation Nr: 1524480	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	John Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to March 1981.

These matters are on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  The RO in Detroit currently has jurisdiction of this case.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran's right knee disability was "noted" on his service entrance examination record. 

2.  Resolving any doubt in the Veteran's favor, his right knee disability permanently increased in severity during his period of active service.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability are met. 38 U.S.C.A. §§ 1111, 1131, 1153 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

The Veteran in this case seeks service connection for a right knee disability.  He asserts that he had a pre-existing right knee disabilty that was aggravated in service.  Alternatively, he maintains that he has a right knee disability directly related to in-service treatment, noting that although he injured his right leg prior to service, his right knee was not affected.

Initially, the Veteran has a right knee disability, currently diagnosed as a chronic right knee strain.  See September 2009 VA examination report. 

Moreover, a right knee disability was "noted" on the Veteran's September 1980 entrance examination record.  Specifically, the record reflects that he sustained a fracture of the right knee four years prior.  The examiner noted that edema would follow moderate insults to that joint with no other sequelae.  The Veteran later explained that he had sustained an injury to his right knee during a MVA approximately five years prior to his entrance into service, and as a result, received a cast on his right knee.  See March 1981 Medical Board report; September 2009 VA examination report.  Given that a right knee disability was "noted" on his service entrance examination report, the Veteran had a right knee disability that pre-existed his service.  As such, he is not afforded the presumption of soundness with regard to his right knee. 

As the Veteran's right knee disability is determined to have pre-existed his period of active service, the Board must determine whether such disability underwent an increase in severity in service.  

The record shows that, on January 26, 1981, shortly after service entrance, the Veteran complained of pain in the right knee of one week duration after he began running.  He was treated for right knee pain associated with swelling, and as a result, placed on light duty.  

On February 24, 1981, he again presented to the clinic with complaints of right knee pain with edema; the assessment was rule-out patella ligament strain.  According to a consultation sheet dated on February 27, 1981, the Veteran was assessed with mild chondromalacia of the right knee.  On March 4, 1981, and March 9, 1981, he reported to sick call with complaints of continued right knee pain.  A consultation sheet dated on March 10, 1981 notes that the Veteran had been seen on several occasions due to right knee pain despite weeks of treatment.  On examination, patellar compression test was positive.  The orthopedic specialist recommended that the Veteran be separated from service because of right knee chondromalacia patellae that existed prior to enlistment. 

On March 16, 1981, the Veteran appeared before the Medical Board in person where he was informed of the findings and recommendations of the Board, and did not wish to submit a statement in rebuttal.  The Medical Board determined that the Veteran did not meet the minimum standards for enlistment or induction, finding he had no unfitting physical disability incurred in nor aggravated by active military service.  Accordingly, the Medical Board recommended that the Veteran be discharged.  He signed a Statement of Patient Concerning the Findings of the Medical Board, indicating that he had been discharged by reason of enlistment in error, i.e., failure to meet enlistment physical standards due to right knee chondromalacia patellae.

Based on the evidence of record, the Board finds that an increase in the severity of the Veteran's right knee disability occurred during service; as such, the presumption of aggravation attaches, unless it is rebutted by clear and unmistakable evidence that such increase was not permanently aggravated.

The Board further finds that it cannot be determined by clear and unmistakable evidence that the Veteran's pre-existing right knee disability was not permanently aggravated in service.  The Board finds that a permanent increase in the right knee disability did occur, as evidenced by the weeks of right knee treatment in service without improvement and the fact that the nature and severity of his right knee disability ultimately led to the recommendation of discharge by an orthopedic specialist.  For these reasons, the Board finds that the Veteran's pre-existing right knee disability was aggravated during his active service.  As his claim is being granted on this basis, it is unnecessary to address his alternate theory of service connection.

ORDER

 Service connection for a right knee disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


